EXHIBIT 10.4

 

REPAYMENT AGREEMENT

 

This REPAYMENT AGREEMENT (the “Agreement”) is made as of September 17, 2004, by
Vie Financial Group, Inc., a Delaware corporation (f/k/a The Ashton Technology
Group, Inc.) (the “Borrower”), and RGC International Investors, LDC (“Lender”).

 

RECITALS

 

WHEREAS, on May 3, 2002, the Borrower issued to the Lender that certain 7.5%
Senior Secured Promissory Note in the original principal amount of $4,751,875.66
(the “Note”) (which Note is attached hereto as Exhibit A);

 

WHEREAS, on August 20, 2004, the Borrower entered into a non-binding letter of
intent to sell its wholly-owned subsidiary Vie Securities, LLC (the
“Subsidiary”) to an unaffiliated third party (the “Buyer”) for an aggregate cash
purchase price of $15,000,000 and loans to the Subsidiary (which may be (a)
unsecured or (b) secured and junior to the security interest of Lender) in an
aggregate amount of $1,000,000 intended to cover any interim operating losses of
the Subsidiary until the close of the sale (this transaction, or a substantially
similar transaction with the Buyer that results in an aggregate cash purchase
price of not more than $15,200,000, the “Subsidiary Sale”);

 

WHEREAS, the Subsidiary Sale shall constitute the sale of substantially all of
the assets of Borrower (other than: (i) certain rights and claims Borrower has
or may have against the Toronto Stock Exchange (the “TSE Claim”); (ii) a 47%
equity interest in Kingsway-Ashton Asia Ltd. (the “Kingsway Interest”); and
(iii) a less than 1% equity interest in Gomez, Inc. (the “Gomez Interest”)) and
requires approval of Borrower’s stockholders and the consent of Lender;

 

WHEREAS, Borrower intends to liquidate and distribute all of its assets as soon
as practicable following the closing of the Subsidiary Sale, the resolution of
the TSE Claim and the sale of the Kingsway Interest and the Gomez Interest;

 

WHEREAS, in order to induce the Borrower’s stockholders to approve the
Subsidiary Sale, the Borrower and the Lender desire to provide for (i) the
payment and complete satisfaction of all outstanding liabilities and obligations
owing pursuant to the Note and (ii) the repurchase by Borrower of all warrants
to purchase common stock of Borrower held by Lender, by the Borrower’s payment
of $1,425,562.70 to the Lender upon consummation of the Subsidiary Sale; and

 

WHEREAS, it is in the best interest of the Borrower (and the Borrower’s
stockholders) and the Lender to enter into this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth and other good and valuable consideration, the parties
hereto agree as follows:

 

AGREEMENT

 

1. Payment and Satisfaction. Contemporaneous with the closing of the Subsidiary
Sale, the Borrower shall pay the Lender One Million Four Hundred Twenty-Five
Thousand Five Hundred Sixty-Two dollars and Seventy cents ($1,425,562.70) (the
“Payment”) as full and complete payment and satisfaction (i) of all amounts owed
by Borrower to Lender under the Note and (ii) for the repurchase of those
certain common stock purchase warrants to acquire 77,000 shares of Borrower’s
common stock for an exercise price of $4.48 per share (the “Warrants”). Such
payment shall be made by wire transfer of immediately available funds to an
account specified in writing by the Lender. Upon receipt of the Payment, the
Lender shall mark “Cancelled” upon the face of the Note and Warrants (and any
copies thereof in its possession) and shall return the cancelled original Note
and Warrants to the Borrower. The right and obligation of the Borrower to make
the Payment to the Lender pursuant to this Section 1 is conditioned upon the
consummation of the Subsidiary Sale.

 

2. Release of Claims. Following consummation of the transactions contemplated in
Section 1 above, each of the parties hereto, for and on behalf of themselves and
their respective successors and assigns, hereby knowingly and voluntarily
releases, remises, disclaims, waives and forever discharges any and all rights,
claims, actions, causes of actions of every kind, known and unknown, that either
of them may have had or may ever in the future have one against the other and
any of their respective officers, directors, employees, shareholders, partners,
equity holders, affiliates, subsidiaries, parent entities, agents and
representatives arising out of, relating to or in any way connected with the
Note or the Warrants or to any of Lender’s prior investments in and/or loans to
the Borrower; provided, however, that the release in this Section 2 shall not
cover any rights or claims that either party may have against the other relating
to or arising out of this Agreement.

 

3. Confidentiality; No Trade. Lender will not, without the prior written consent
of Borrower, and will direct its representatives not to, disclose to any person
(other than its investment manager, officers, directors, employees, accountants,
attorneys or other representatives) either the fact that discussions or
negotiations are taking place concerning the Subsidiary Sale or this Agreement.
The Lender acknowledges that it is receiving material non-public information
about the Borrower and that it will not, and it will not permit its officers,
directors and employees to engage in any transaction involving the securities of
the Borrower while such person is in possession of such material, non-public
information.

 

4. Certain Proceeds. To the extent that the Borrower realizes net proceeds in
excess of an aggregate of $500,000 in connection with the sale, transfer,
dissolution or other disposition of, or otherwise on account of (including any
distribution of income received by Borrower on account of either such Interest),
the Kingsway Interest and/or the Gomez Interest, the Borrower shall pay the
Lender one-third of such amount that exceeds $500,000 as additional
consideration for the repayment and repurchase of the Note and Warrants,
respectively.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties.

 

(a) Each party represents and warrants to the other that (i) such party has full
power and authority to enter into this Agreement; and (ii) this Agreement has
been duly executed and delivered by such party and constitutes the valid and
legally binding obligation of such party enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights generally.

 

(b) Borrower represents and warrants to Lender that (i) the Subsidiary Sale
constitutes the sale of substantially all of the assets of Borrower other than
the TSE Claim, the Kingsway Interest and the Gomez Interest; (ii) Borrower
intends to liquidate and distribute all of its assets as soon as practicable
following the closing of the Subsidiary Sale, the resolution of the TSE Claim
and the sale of the Kingsway Interest and the Gomez Interest; and (iii) Schedule
5(b) sets forth, in all material respects, as of August 31, 2004, the Borrower’s
and its subsidiaries’ consolidated, unaudited (x) cash or cash equivalents,
accounts receivable and prepaid expenses and (y) total liabilities (excluding
liabilities to Lender or Optimark Innovations Inc.).

 

6. Consent and Waiver.

 

(a) The Lender hereby consents to the Subsidiary Sale subject to and in
accordance with the terms as described herein and waives any claim that the
Subsidiary Sale constitutes an Event of Default (as such term is defined in the
Note) under the Note; provided, however, that such consent and waiver is
conditioned on and subject to the receipt of the Payment by Lender from Borrower
in accordance with Section 1 hereof.

 

(b) The Lender hereby consents to the sale, transfer or other disposition of the
Kingsway Interest and the Gomez Interest for cash payable to the Borrower and
waives any claim that such sale, transfer or other disposition for cash payable
to the Borrower of the Kingsway Interest or the Gomez Interest constitutes an
Event of Default (as such term is defined in the Note) under the Note; provided,
however, that if any such sale, transfer or other disposition would result in
net proceeds of an aggregate of $500,000 to the Borrower (including the net
proceeds received by Borrower from any previous sale, transfer, dissolution or
other disposition of, or otherwise on account of (including any distribution of
income received by Borrower on account of either such Interest), the Kingsway
Interest or the Gomez Interest, if applicable), such consent and waiver is
conditioned upon and subject to the receipt of any payment by Lender from
Borrower due in accordance with Section 4 hereof.

 

7. Release of Security.

 

(a) Upon the Lender’s receipt of the Payment, the Lender shall execute and
deliver any documents presented to Lender by Borrower and take such other
actions reasonably requested by Borrower, in each case that are necessary to
release any and all claims (including security interests and liens) Lender has
or may have against the Collateral (as such term is defined in the Note), other
than claims against the Kingsway Interest and the Gomez Interest and any and all
Cash Proceeds and Noncash Proceeds (each as defined in the Uniform Commercial
Code as enacted in the Commonwealth of Pennsylvania) thereof. The Lender
acknowledges that

 

3



--------------------------------------------------------------------------------

after the receipt of the Payment, the Lender shall not have any claim of right
to the Collateral or any portion thereof, other than claims against the Kingsway
Interest and the Gomez Interest and any and all Cash Proceeds and Noncash
Proceeds thereof. The Borrower acknowledges and agrees that, notwithstanding the
Lender’s receipt of the Payment in accordance with Section 1 hereof and the
resultant cancellation of the Note, the Lender shall have a continuing security
interest in the Kingsway Interest and the Gomez Interest and any and all Cash
Proceeds and Noncash Proceeds thereof pursuant to that certain Security
Agreement, dated as of May 3, 2002, by and between Borrower and Lender (the
“Security Agreement”) and that the Kingsway Interest and the Gomez Interest and
any and all Cash Proceeds and Noncash Proceeds thereof shall constitute
“Collateral” (as defined in the Security Agreement) pursuant to the Security
Agreement securing Borrower’s obligation to make payments under Section 4
hereof. Furthermore, Borrower agrees that its obligation to make payments under
Section 4 hereof shall be deemed to be “Obligations” pursuant to Section 1.5 of
the Security Agreement.

 

(b) Following the sale, transfer or other disposition of both the Kingsway
Interest and the Gomez Interest for cash, upon the first to occur of (i) the
Lender’s receipt of all payments due under Section 4, if any, or (ii) in the
event that the Borrower has not received an aggregate of $500,000 from the sale,
transfer, dissolution or other disposition of, or otherwise on account of
(including any distribution of income received by Borrower on account of either
such Interest), the Kingsway Interest and the Gomez Interest, upon the request
of Borrower, the Lender shall execute and deliver any documents presented to
Lender by Borrower and take such other actions reasonably requested by Borrower,
in each case that are necessary to release any and all claims (including
security interests and liens) Lender has or may have against the Kingsway
Interest and the Gomez Interest.

 

8. Further Assurances. Each party agrees to cooperate fully with the other party
and to execute such further instruments, documents and agreements and to give
such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

 

9. Indemnity. The Lender agrees to indemnify, defend and hold harmless the
Borrower, the Subsidiary and each of their respective affiliates for any damage,
loss or claim, including attorney’s fees arising out of or relating to the
failure of the Lender to comply with the terms and conditions of this Agreement.
The Borrower agrees to indemnify, defend and hold harmless the Lender and its
affiliates for any damage, loss or claim, including attorney’s fees arising out
of or relating to the failure of the Borrower to comply with the terms and
conditions of this Agreement.

 

10. Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without regard or giving effect to the choice of law provisions
thereof.

 

11. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed on behalf of each of the parties hereto.

 

4



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument. Any signature page delivered by a fax machine
shall be binding to the same extent as an original signature page. Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party that requests it.

 

13. Term; Termination. Unless earlier terminated by the written consent of both
parties, the term of this Agreement shall be until the earlier of (i) October
15, 2004, unless Borrower shall have entered into definitive agreements with
Buyer providing for the Subsidiary Sale on or prior to such date (the
“Subsidiary Sale Agreement”); (ii) the date of the termination by Borrower or
Buyer of the Subsidiary Sale Agreement; (iii) December 31, 2004; and (iv) the
consummation of the transactions contemplated hereby; provided, however, that
the representations, warranties, covenants and agreements of the parties
contained herein shall survive indefinitely the consummation of the transactions
contemplated by Section 1 hereof.

 

14. Successors and Assigns. Neither party may assign any of its rights under
this Agreement without the prior consent of the other parties. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties.

 

(Signature page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Repayment Agreement as of
the date first above written.

 

VIE FINANCIAL GROUP, INC.

By:   /s/ Jennifer Andrews    

Name:

 

Jennifer Andrews

   

Title:

 

EVP Finance

RGC INTERNATIONAL INVESTORS, LDC

By:   /s/ Gerald F. Stahlecker    

Name:

 

Gerald F. Stahlecker

   

Title:

 

Managing Director

 

Repayment Agreement

Signature Page

 